  Case 14-42390         Doc 34     Filed 02/05/19 Entered 02/05/19 12:54:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-42390
         KAMEELAH MORGAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2014.

         2) The plan was confirmed on 02/26/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/20/2018.

         6) Number of months from filing to last payment: 48.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,575.00.

         10) Amount of unsecured claims discharged without payment: $430,461.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-42390      Doc 34     Filed 02/05/19 Entered 02/05/19 12:54:30                      Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $16,743.47
       Less amount refunded to debtor                         $423.47

NET RECEIPTS:                                                                                $16,320.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $716.00
    Other                                                                $155.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,871.00

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC   Unsecured            0.00           NA              NA            0.00       0.00
CAVALRY SPV I                Unsecured             NA     17,196.84        17,196.84        708.43        0.00
CIT ED LOAN Trust            Unsecured      56,542.00            NA              NA            0.00       0.00
CIT ED LOAN Trust            Unsecured      88,807.00            NA              NA            0.00       0.00
CITY OF CHICAGO HEIGHTS      Unsecured       1,000.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON          Unsecured            0.00        529.81          529.81          21.83       0.00
ECMC                         Unsecured             NA    122,404.98       122,404.98      5,042.49        0.00
IL DEPT OF REVENUE           Priority            55.00         25.46           25.46          25.46       0.00
IL DEPT OF REVENUE           Unsecured             NA          32.50           32.50           1.34       0.00
INTERNAL REVENUE SERVICE     Unsecured             NA       2,600.82        2,600.82        107.13        0.00
INTERNAL REVENUE SERVICE     Priority        1,975.00       1,936.80        1,936.80      1,936.80        0.00
INTERNAL REVENUE SERVICE     Priority        1,826.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority           725.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA       Unsecured       3,076.00           0.00           34.10           1.40       0.00
SANTANDER CONSUMER USA       Secured         3,076.00       3,110.10        3,076.00      3,076.00     528.12
US CELLULAR                  Unsecured          448.00           NA              NA            0.00       0.00
US DEPART OF EDUCATION       Unsecured            0.00           NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       9,056.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured      18,684.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured      13,954.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       7,190.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       4,086.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       3,447.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       4,883.00            NA              NA            0.00       0.00
US DEPT OF ED MOHELA         Unsecured       6,549.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured       7,616.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured       4,008.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured      10,531.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured       8,361.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured      16,227.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION         Unsecured       4,752.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-42390         Doc 34     Filed 02/05/19 Entered 02/05/19 12:54:30                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim        Claim         Principal        Int.
Name                               Class    Scheduled       Asserted     Allowed          Paid           Paid
US DEPT OF EDUCATION            Unsecured     21,726.00             NA             NA           0.00         0.00
US DEPT OF EDUCATION            Unsecured      5,678.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00             $0.00                    $0.00
      Mortgage Arrearage                                      $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                             $3,076.00         $3,076.00                  $528.12
      All Other Secured                                       $0.00             $0.00                    $0.00
TOTAL SECURED:                                            $3,076.00         $3,076.00                  $528.12

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00             $0.00                    $0.00
       Domestic Support Ongoing                               $0.00             $0.00                    $0.00
       All Other Priority                                 $1,962.26         $1,962.26                    $0.00
TOTAL PRIORITY:                                           $1,962.26         $1,962.26                    $0.00

GENERAL UNSECURED PAYMENTS:                          $142,799.05            $5,882.62                    $0.00


Disbursements:

       Expenses of Administration                             $4,871.00
       Disbursements to Creditors                            $11,449.00

TOTAL DISBURSEMENTS :                                                                         $16,320.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-42390         Doc 34      Filed 02/05/19 Entered 02/05/19 12:54:30                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
